                 Case 20-10343-LSS             Doc 2184        Filed 02/11/21        Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                               (Jointly Administered)
                          Debtors.1
                                                               Re Docket No. 1972

                                                               Hearing Date: Feb. 17, 2021 at 10:00 a.m.


             SUPPLEMENT TO OBJECTION OF THE COALITION OF
         ABUSED SCOUTS FOR JUSTICE TO HARTFORD AND CENTURY’S
          MOTION FOR AN ORDER (I) AUTHORIZING CERTAIN RULE 2004
       DISCOVERY, AND (II) GRANTING LEAVE FROM LOCAL RULE 3007-1(f)
    TO PERMIT THE FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS [D.I. 1972]

          The Coalition of Abused Scouts for Justice (the “Coalition”), by its undersigned counsel,

hereby submits this Supplement to its Objection (the “Objection”)2 to Hartford and Century’s

Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from

Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections (the “Motion”)

[Docket No. 1972]. In support of this Supplement, the Coalition respectfully states as follows:

                                                SUPPLEMENT

          1.       The Coalition served discovery on the Insurers based on the assertions made by

them in their Motion. Specifically, in their Motion, the Insurers emphatically and without

qualification contend that “statistically significant inferences can be drawn” from a sample of

1,400 abuse claims to the “entire claim population” of over 95,000 abuse claims. See Motion at

¶ 39 n.34 (emphasis added).            In support of this contention, the Debtors rely solely on the

1
    The Debtors in these chapter 11 cases, together with the last four digits of Debtor’s federal tax identification
    number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Objection.


{00222134-1}
               Case 20-10343-LSS       Doc 2184    Filed 02/11/21    Page 2 of 7




Declaration of Denise Neumann Martin, Ph. D. Id. at Ex. 1 (the “Martin Decl.”). The Coalition

sought discovery regarding this Declaration. See Ex. 1 (Hartford RFPs #2-6); Ex. 2 (Century

RFPs #2-6).

         2.     The Coalition also sought documents in the Insurers’ possession, custody, or

control regarding the claims for sexual abuse asserted against the Debtors. See Ex. 1 (Hartford

RFPs #1, 7-9; Hartford ROGs #1-2; Hartford RFAs #1-2); Ex. 2 (Century RFPs #1, 7-9; Century

ROGs #1-2; Century RFAs #1-2). The Coalition also asked the Insurers to admit that they have

coverage obligations under insurance policies that require them to pay abuse claims against the

Debtors. See Ex. 1 (Hartford RFAs #3); Ex. 2 (Century RFAs #3).

         A.     The Insurers Refuse to Disclose the Claims Information They Already

                Possess

         3.     The Insurers refused to admit that they have coverage obligations—i.e., the

Insurers are unwilling to admit that they have any coverage obligations for sexual abuse claims

against the Debtors in connection with their Motion seeking discovery on abuse victims. See

Ex. 3 (Ruggeri Letter); Ex. 4 (Century Resp. to RFA #3).

         4.     The Insurers also refused to produce, or even disclose the extent of, their own

claims-related information. See Ex. 4 (Century Resp. to RFPs #1, 7-9; Century Resp. to ROGs

#1-2); Ex. 5 (Hartford Resp.) Other than re-packaging the Omni database (i.e., the proof of

claims submitted by survivors), the Insurers failed to produce a single document on this issue.

Id.

         5.     The Insurers seek unprecedented and substantial discovery on abuse victims and

their attorneys and are unwilling to produce anything to the Coalition that would make it




{00222134-1}                                   2
                Case 20-10343-LSS              Doc 2184         Filed 02/11/21        Page 3 of 7




possible to evaluate whether such discovery is necessary or proportionate to the needs of the

Debtors’ cases.

         B.       The Insurers Do Not Have a Statistical Model that Would
                  Permit Them to Draw Inferences on the Entire Pool of Abuse Claims

         6.       In addition, on February 11, 2021, counsel for the Coalition deposed Dr. Martin—

the Insurers’ proffered expert declarant—regarding the Insurers’ alleged ability to draw

inferences on the entire claim population from a sample of 1,400 abuse claims. Dr. Martin

admitted that she has not developed a statistical model to do this.3

         7.       Dr. Martin testified that she has pulled samples from which statistical inferences

may be possible. See id. But the statistical model to do this does not exist and has not even been

developed. See id. Dr. Martin admitted that she may conclude that there are no statistically

significant differences between the populations that can be drawn. See id. at 126:11-128:6.

Further, Dr. Martin has no substantive expertise in sexual abuse, which calls into question

whether this entire exercise will produce anything that is meaningful.4

         8.       With respect to drawing “statistically significant inferences” about “population

parameters” from a sample, Dr. Martin cites to two authoritative texts in her Declaration: (1) a

statistics textbook (Freedman, David, Robert Pisani and Roger Purves, Statistics, 4th ed., 2007

3
  See Ex. 10 (Martin Dep. Tr.) at 67:11-68:3 (“. . . What you are talking about is the, you know, the subsequent step,
which would be after we have done the sampling and then the analysis that comes from the discovery that ensues,
taking those results and extrapolating up to the population. Now, of course, we haven’t done that yet because we
haven’t done that analysis yet.”); id. at 50:9-51:2 (regarding paragraph 1 of the Martin Decl.); id. at 59:10-15
(regarding paragraph 2 of the Martin Decl.); id. at 60:6-12 (regarding paragraph 3 of the Martin Decl.); id. at 61:4-8
(regarding paragraph 4 of the Martin Decl.); id. at 63:20-68:3 (regarding paragraph 5 of the Martin Decl.); id. at
72:3-18; id. at 106:15-107:6 (regarding paragraph 6 of the Martin Decl.); id. at 113:17-114:7 (regarding paragraph 7
of the Martin Decl.); id. at 120:8-122:15 (regarding paragraph 8 of the Martin Decl., including Hartford’s attorney,
Mr. Ruggeri, testifying for Dr. Martin).
4
    See id. at 79:20-80:22 (acknowledging as “outside my area of expertise” whether “a sexual abuse victim,
particularly a victim who is a minor at the time of the abuse, is likely to be able to identify his abuser by name” and
“whether a sexual abuse victim, particularly a victim who was a minor at the time of the abuse, is likely to have
sought counseling” despite the fact that “No Abuser Identification” and “Sought Counselling” are sub-categories she
has drawn a sample from); id. at 123:24-125:1 (when asked to identify “any academic … that you regard as being an
expert in sexual abuse,” Dr. Martin testified “[i]f you are talking about psychological expertise, something like that,
I don’t know that any particular name comes to mind.”).


{00222134-1}                                              3
               Case 20-10343-LSS        Doc 2184      Filed 02/11/21      Page 4 of 7




(Chapter 18)) and (2) a statistics reference guide (Federal Judicial Center and National Research

Council, Reference Manual on Scientific Evidence, 3rd ed., 2011 (chapter titled “Reference Guide

on Statistics”)) (“Reference Guide”). See Martin Decl. ¶ 5 n.2.

         9.     The Reference Guide emphasizes that experts with “subject matter expertise

frequently are (or should be)” involved in “cases involving statistical evidence.” See Reference

Guide at 215 (emphasis added) (“Experts who specialize in using statistical methods, and whose

professional careers demonstrate this orientation, are most likely to use appropriate procedures

and correctly interpret the results. . . . At the same time, the choice of which data to examine, or

how best to model a particular process, could require subject matter expertise that a statistician

lacks. As a result, cases involving statistical evidence frequently are (or should be) ‘two expert’

cases of interlocking testimony. . . . Naturally, the value of the statistical analysis depends on the

substantive knowledge that informs it.”) Here, no subject matter expertise informs the Insurers’

statistical approach.

         10.    Dr. Martin has identified a sample of 200 proofs of claim from each of six sub-

categories—(1) “Allege Abuse in 1971-1975 Period”; (2) “No Scouting Affiliation”; (3) “No

Abuser Identification”; (4) “No Physical Abuse Alleged”; (5) “Sought Counselling”; and (6) “No

Impact Alleged”—as well as a seventh sub-category of 200 claims where the claims fell in none

of the six sub-categories. Martin Decl. ¶ 5. At deposition, Dr. Martin admitted that it was

counsel, not Dr. Martin, who determined to use those seven sub-categories. Martin Dep. Tr. at

52:16-23.

         11.    Dr. Martin also admitted that while she did not know the size of the pool of

claims from which the seventh category—the 200 claims where none of the six sub-categories’

issues were missing from the proof of claim—she “believe[s] it would have been around there”




{00222134-1}                                      4
               Case 20-10343-LSS        Doc 2184     Filed 02/11/21     Page 5 of 7




when asked if that pool consisted of “tens of thousands of proofs of claim that didn’t fall into any

of the six subcategories.” Martin Dep. Tr. at 105:12-106:13. Dr. Martin also acknowledged

that—despite the fact that counsel selected for her, for example, “No Abuser Identification” and

“Sought Counselling” as sub-categories which her sample should examine—whether a sexual

abuse victim, particularly a victim who was a minor at the time of the abuse, is likely to be able

to identify his or her abuser by name and whether that victim is likely or not to have sought

counselling are both “outside my area of expertise.” Martin Dep. Tr. at 73:17-74:19.

         C.     Century’s Discovery on Its Own Rule 2004 Motion

         12.    Finally, notwithstanding its stonewalling in these cases, Century served discovery

in connection with its own Rule 2004 Motion on the Coalition, Kosnoff Law, AVA Law Group,

and Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. (“ERWEJ”). Century demanded

responses within 8 days. The Coalition maintains that this was improper.

         13.    The filing of a Rule 2004 motion does not create a contested matter regarding

every facet of the Rule 2004 motion, including the very discovery sought by the Rule 2004

motion itself. Were this true, a party could, by this bootstrapping, obtain the very relief sought

in the Rule 2004 motion simply by filing it. Century apparently believes that it has the authority

to grant its own Rule 2004 motion.

         14.    Notwithstanding these objections, the Coalition, Kosnoff Law, AVA Law Group

and ERWEJ provided responses to 40 requests for admission, 30 interrogatories, and 28 requests

for production—all on 8 days’ notice. See Ex. 6 (Coalition Resps.); Ex. 7 (Kosnoff Law Resps.);

Ex. 8 (AVA Law Group Resps.); Ex. 9 (ERWEJ Resps.).

         15.    Kosnoff Law, AVA Law Group, and ERWEJ took the opportunity to clarify

several points. In their responses, each firm denied, among other things, the Insurers’ allegations




{00222134-1}                                     5
               Case 20-10343-LSS       Doc 2184      Filed 02/11/21     Page 6 of 7




(i) that their signatures were photocopied and affixed to claim forms, (ii) that their signatures

were digitally reproduced and affixed to claim forms, (iii) that they failed to individually review

each of the claim forms that bear counsel’s signature, (iv) that they failed to individually

investigate the factual contentions in each of the claim forms that bear counsel’s signature, (v)

that they used third-party organizations to submit claim forms bearing counsel’s signature, (vi)

that they obtained financing that was secured, in whole or in part, by prospective recoveries from

the Chapter 11 Cases, and (vii) that they sold, purchased, or traded a financial interest in claim

forms in the Chapter 11 Cases. See Exs. 7-9 (RFA Resps.). These allegations, none of which on

their own would undermine the veracity of the victims’ claims, and which have always lacked

any evidentiary support, have been denied.

                                        CONCLUSION

          WHEREFORE, the Coalition respectfully requests that the Court enter an order denying

the Motion and granting the Coalition such other and further relief as the Court deems just and

proper.

Dated: February 11, 2021                     MONZACK MERSKY AND
Wilmington, Delaware                         BROWDER, P.A.

                                             /s/ Rachel B. Mersky
                                             Rachel B. Mersky (DE No. 2049)
                                             1201 North Orange Street
                                             Suite 400
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 656-8162
                                             Facsimile:     (302) 656-2769
                                             E-mail:        RMersky@Monlaw.com

                                                     -and-




{00222134-1}                                    6
                 Case 20-10343-LSS   Doc 2184   Filed 02/11/21    Page 7 of 7




                                         BROWN RUDNICK LLP
                                         David J. Molton, Esq.
                                         Eric R. Goodman, Esq. (admitted pro hac vice)
                                         Seven Times Square
                                         New York, NY 10036
                                         Telephone: (212) 209-4800
                                         E-mail:       DMolton@BrownRudnick.com
                                         E-mail:       EGoodman@BrownRudnick.com

                                         and

                                         Sunni P. Beville, Esq. (admitted pro hac vice)
                                         Tristan G. Axelrod, Esq. (admitted pro hac vice)
                                         One Financial Center
                                         Boston, MA 02111
                                         Telephone: (617) 856-8200
                                         E-mail:        SBeville@BrownRudnick.com
                                         E-mail:        TAxelrod@BrownRudnick.com

                                         Counsel to the Coalition of Abused Scouts for
                                         Justice
63962814 v5-WorkSiteUS-036293/0001




{00222134-1}                                7
